Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated March 30, 2009, relating to the consolidated financial statementsof Physicians Formula Holdings, Inc. (the “Company”) and the effectiveness of the Company's internal control over financial reporting appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2008. /s/ Deloitte & Touche LLP Los Angeles, California May11,
